Title: [Diary entry: 13 October 1788]
From: Washington, George
To: 

Monday 13th. Thermometer at 56 in the Morning—65 at Noon and 64 at Night. Clear and very pleasant all day with the wind Southerly. Rid to all the Plantations and to Majr. Geo. Washingtons to give him, at his request, my opinion respecting the spot on which to place his Houses. In the Neck—The Plows began to put in Rye in the Corn ground—the Pease in Broad cast not being removed from the ground, so as to admit the Sowing of Wheat—Turning the Pease which had been pulled up by the Roots in order to cure & Stack them—Pulling Pumpkins and threshing Oats. Muddy hole hands at Dogue run—the Cart belonging to that place drawing Pease together at French to Stack. At Dogue Run—Seven Plows were at Work and would, by dinner time, finish (with what was plowed in the Spring) breaking up field No. 7 for Corn next year. The Cart was drawing Rails to fence the Hay Stacks in the middle & upper Meadow. All the other hands, with those from Muddy hole were digging Irish Potatoes. From the short Rows between the first Carrot row on the West side of the Field & the Woods 126½ bushls. of Potatoes were dug. At French’s. Two Carts, and all the hands of that & the Ferry Plantation were employed about the Fodder—the Ferry men excepted. The House gang were employed at this place in curing, getting up, & Stacking the Pease which had been cut here. The Ditchers went into the Neck to cutting the broadcast Pease there. At the Ferry 5 Plows only were at Work.